Memorandum by the Court.
Appeal by the claimant from a. decision of the Unemployment Insurance Appeals Board, filed May 9, 1968, which sustained a determination of the respondent that the claimant was ineligible to receive benefits. The board found that the claimant had not demonstrated that he was in the labor market by making diligent efforts to find employment. The claimant contended that-because of his age he was unable to obtain such employment. The issue of active and diligent effort to obtain employment is a factual one and there is substantial evidence.to sustain the board’s determination. (See Matter of Pisani [Gatherwood], 31 A D 2d 573.) Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.